              Case 2:20-cr-00027-RAJ Document 18 Filed 04/27/20 Page 1 of 2




 1                                                               The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR 20-027 RAJ
11
                                                    ORDER VACATING TRIAL
12                                  Plaintiff,
                                                    DATE AND SETTING STATUS
13                          v.                      CONFERENCE
14
     SHAWN CORY GREEN,
15
16                                  Defendant.
17
18          Having considered the record, the Government’s motion filed April 14, 2020, and
19 General Orders 02-20 and 07-20 for the Western District of Washington, the Court FINDS
20 that trial in this case cannot proceed on the currently scheduled date of May 11, 2020. For
21 the reasons detailed in the government’s motion, the ends of justice served by granting a
22 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18
23 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
24          IT IS THEREFORE ORDERED that the government’s motion to continue the trial
25 date and other dates (Dkt. #16) is GRANTED.
26          The trial date of May 11, 2020, is hereby VACATED.
27          A status hearing is SCHEDULED for July 17, 2020, at 11:00 a.m. At that status
28 hearing, the Court will set a new trial date.

     ORDER VACATING TRIAL DATE
     AND SETTING STATUS CONFERENCE
     United States v. Green, CR20-027 RAJ – 1
              Case 2:20-cr-00027-RAJ Document 18 Filed 04/27/20 Page 2 of 2




1           IT IS FURTHER ORDERED that the time between the date of the filing of the
2 government’s motion and July 1, 2020, is excluded in computing the time within which trial
3 must commence because the ends of justice served by granting this continuance outweigh the
4 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
5 Failure to grant this continuance would likely make trial impossible and result in a
6 miscarriage of justice, and would deny counsel for the defendant and government counsel the
7 reasonable time necessary for effective preparation, taking into account the exercise of due
8 diligence. Id. § (B)(i), (iv).
9
10          DATED this 27th day of April, 2020.
11
12                                                  A
13                                                  The Honorable Richard A. Jones
14                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER VACATING TRIAL DATE
     AND SETTING STATUS CONFERENCE
     United States v. Green, CR20-027 RAJ – 2
